DETAILED ACTION
This Office action is in response to the amendment filed on June 21, 2022.
Claims 13-15, 17-24, and 26-32 are pending.
Claims 13-15, 17-21, 24, and 26-32 have been amended.
Claims 1-12, 16, and 25 have been canceled.
Claims 13-15, 17-24, and 26-32 are allowed and will be renumbered as 1-18 in the patent.
The nonstatutory obviousness-type double patenting rejections of Claims 13, 14, 16, 21-23, 25, and 29-31 as being unpatentable over Claims 1, 2, 5, 7, 8, and 11 of U.S. Patent No. 10,871,957 (hereinafter “‘957”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,871,957 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Bryan A. Rech (Reg. No. 75,138) on July 19, 2022.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, paragraph [0001] of the substitute specification as follows:

[0001] This application is a continuation patent application of U.S. Patent Application No. 16/285,110 (now U.S. Patent No. 10,871,957), filed February 25, 2019 and titled “Systems and Methods for Promoting a Source Code Revision For Deployment in a Target Environment,” which is a nonprovisional patent application of and claims the benefit of U.S. Provisional Patent Application No. 62/691,094, filed June 28, 2018 and titled “Systems and Methods for Tracking Source Code Deployments,” the disclosures of which are hereby incorporated herein by reference in their entireties.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 06/21/2022), please amend Claims 13-15, 17-21, 24, and 26-32 as follows:

1-12. (Canceled)

13. (Currently Amended) A computer-implemented method for promoting a source code integration for deployment in a production environment, the computer-implemented method comprising:
causing a client device to display a first user interface that includes a selectable interface option for promoting [[the]] a source code integration from a source environment to a production environment;
in response to a user selection of the selectable interface option, causing the client device to display a second user interface that comprises:
an interactive control for promoting the source code integration from the source environment to the production environment;
an indication of a last deployed source code integration in the production environment; and
a preview of changes between the last deployed source code integration in the production environment and the source code integration that would be caused by promoting the source code integration to the production environment, wherein the preview of changes comprises a list of commits that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment and differences in source code between the last deployed source code integration in the production environment and the promoted source code integration to the production environment;
receiving a notification from the client device of a user interaction with the interactive control indicating that the source code integration has been selected for promotion from the source environment to the production environment; and
in response to receiving the notification from the client device of the user interaction with the interactive control, causing the source code integration to be deployed in the production environment.

14. (Currently Amended) The computer-implemented method of claim 13, wherein determining that the source code integration is ready to be promoted to the production environment is based on determining that a deployment descriptor associated with the source code integration comprises one of a pending status or a queued status.

15. (Currently Amended) The computer-implemented method of claim 13, wherein causing the client device to display the first user interface comprises causing the first user interface to display a last source code integration that is currently deployed in the production environment.

16. (Canceled)

17. (Currently Amended) The computer-implemented method of claim 13, wherein causing the client device to display the second user interface comprises causing the second user interface to display an option to view issues associated with commits in the list of commits that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment.

18. (Currently Amended) The computer-implemented method of claim 13, wherein:
the interactive control comprises:
a visual display of a first region associated with the source environment and containing a visual representation of the source code integration; and
a visual display of a second region associated with the production environment; and
promoting the source code integration from the source environment to the production environment comprises dragging the visual representation of the source code integration from the first region to the second region.

19. (Currently Amended) The computer-implemented method of claim 13, wherein the preview of changes that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment.

20. (Currently Amended) The computer-implemented method of claim 13, wherein causing the client device to display the first user interface source environment to the production environment.

21. (Currently Amended) A computer-implemented method for promoting a source code revision for deployment in a production environment, the computer-implemented method comprising:
receiving, at a client device, a request to approve [[the]] a source code revision, wherein the source code revision is ready for promotion from a source environment to a production environment;
in response to receiving the request to approve the source code revision, displaying, at the client device:
an option for promoting the source code revision from the source environment to the production environment;
an indication of a last deployed source code revision in the production environment; and
a preview of changes between the last deployed source code revision in the production environment and the source code revision that would be caused by promoting the source code revision to the production environment, wherein the preview of changes comprises a list of commits that were made between the last deployed source code revision in the production environment and the promoted source code revision to the production environment and differences in source code between the last deployed source code revision in the production environment and the promoted source code revision to the production environment;
receiving, at the client device, a selection of the option for promoting the source code revision from the source environment to the production environment; and
in response to receiving the selection of the option for promoting the source code revision, sending an indication of the selection of the option for promoting the source code revision 

22. (Previously Presented) The computer-implemented method of claim 21, wherein the request to approve the source code revision comprises a repository identifier for the source code revision and a deployment identifier associated with the last deployed source code revision.

23. (Previously Presented) The computer-implemented method of claim 22, wherein the request to approve the source code revision comprises a revision identifier for the source code revision and an environment identifier for the production environment.

24. (Currently Amended) The computer-implemented method of claim 21, further comprising displaying, at the client device, a last source code revision that is currently deployed in the production environment.

25. (Canceled)

26. (Currently Amended) The computer-implemented method of claim 21, further comprising displaying an option to view issues associated with commits in the list of commits that were made between the last deployed source code revision in the production environment and the promoted source code revision to the production environment.

27. (Currently Amended) The computer-implemented method of claim 21, wherein the option for promoting the source code revision from the source environment to the production environment comprises:
a visual display of a first region associated with the source environment and containing a visual representation of the source code revision; and
a visual display of a second region associated with the production environment.

28. (Currently Amended) The computer-implemented method of claim 21, wherein the option for promoting the source code revision from the source environment to the production environment comprises a selectable element that, when selected, causes promotion of the source code revision from the source environment to the production environment.

29. (Currently Amended) A system for promoting a source code integration for deployment in a production environment, the system comprising:
a processor; and
a non-transitory computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to:
in response to determining that a source code integration is ready to be promoted, cause a client device to display a user interface that comprises:
an interactive control for promoting the source code integration from a source environment to a production environment;
an indication of a last deployed source code integration in the production environment; and
a preview of changes between the last deployed source code integration in the production environment and the source code integration that would be caused by promoting the source code integration to the production environment, wherein the preview of changes comprises a list of commits that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment and differences in source code between the last deployed source code integration in the production environment and the promoted source code integration to the production environment;
receive a notification from the client device of a user interaction with the interactive control indicating that the source code integration has been selected for promotion from the source environment to the production environment; and
in response to receiving the notification from the client device of the user interaction with the interactive control, cause the source code integration to be deployed in the production environment.

30. (Currently Amended) The system of claim 29, wherein determining that the source code integration is ready to be promoted to the production environment comprises determining that the status of [[the]] a deployment descriptor comprises one of a pending status or a queued status.

31. (Currently Amended) The system of claim 29, wherein displaying the preview of changes comprises causing the client device to display [[a]] the list of commits that [[was]] were made between the production environment and the promoted source code integration to the production environment.

32. (Currently Amended) The system of claim 29, wherein the source code integration is a first source code integration[[,]] and the user interface is a first user interface, and the processor is further configured to:
determine that a second source code integration is ready to be promoted to the production environment; and
prior to causing the client device to display the first user interface, cause the client device to display a second user interface comprising the first source code integration and the second source code integration.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein the preview of changes comprises a list of commits that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment and differences in source code between the last deployed source code integration in the production environment and the promoted source code integration to the production environment” as recited in independent Claims 13 and 29; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 21.
The closest cited prior art, the combination of US 2014/0189641 (hereinafter “Anderson”) and US 2016/0170720 (hereinafter “Xue”), teaches a continuous deployment system that manages and tracks releases of software code. However, the combination of Anderson and Xue fails to teach “wherein the preview of changes comprises a list of commits that were made between the last deployed source code integration in the production environment and the promoted source code integration to the production environment and differences in source code between the last deployed source code integration in the production environment and the promoted source code integration to the production environment” as recited in independent Claims 13 and 29; and further fails to teach similarly-worded limitations as recited in independent Claim 21; and as pointed out by the Applicant’s remarks/arguments on page 7 to page 9 of the Remarks (received on 06/21/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191